10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

 

 

_\ rugo ___ Levee
Mathew W. Shreeve
102 E. Cholla St. JUN 06 2020 b
Casa Grande, AZ 85122 GLEAK U 8 peTacT count |
Ph: (520)510-5579 DISTRICT OF ARIZONA |
Phenix 13-7@hotmail.com __——. DEPUTY |}
Plaintiff Pro Per
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
MATHEW W. SHREEVE, ) CASENO. CV ©V20-01116-PHX-DWL
-
Plaintiff, ) COMPLAINT FOR VIOLATION OF
VS. ) CIVIL RIGHTS (NON-PRISONER

) COMPLAINT)
DOUGLAS A. DUCEY, Governor of
the State of Arizona; FRANK
MILSTEAD, Director of the Arizona
Department of Public Safety; and
ANDREW M. TOBIN, Director of the
Arizona Department of
Administration,

Nem Neer” eee eee ee ee Nee ee eee”

Defendants.

 

COMES NOW MATHEW W. SHREEVE, (“Plaintiff’) hereby submits his
Complaint for Violation of Civil Rights and states as follows:

Parties to this Complaint:

1. Plaintiff , Mathew W. Shreeve lives at 102 E. Cholla St., Casa Grande,
Pinal County, Arizona, (520)510-5579, phenix13-7@hotmail.com

 

2. Defendant, Douglas A. Ducey, in his official capacity as Governor of

Arizona, 1700 W. Washington Street, Phoenix, Maricopa County, Arizona, (602)542-

3. Defendant, Frank Milstead, in his official capacity as Director of Arizona
Department of Public Safety, 2222 W. Encanto Blvd, Phoenix, Maricopa County,
Arizona, (602)223-2000.

Page 1 of §

 

 
10

11

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

4, Defendant, Andrew M. Tobin, in his official capacity as Director of
Arizona Department of Administration, 100 N. 15" Ave, Phoenix, Maricopa County,
Arizona. (602)542-1500.

BASIS FOR JURISDICTION

5. Under 42 U.S.C. § 1983, you may sue a state or local official for the
“deprivation of any rights, privileges, or immunities secured by the Constitution and
federal laws”. This suit is against Defendants in their official capacity, for the violations
Plaintiff has endured including Defamation of Character, the loss of his 5" Amendment
rights, the loss of his 8" Amendment rights and the loss of his 14" Amendment rights.

6. These charges are due to the negligence of the Arizona Department of
Public Safety’s obligation to review, document and disseminate legal documents which
are directly under Defendants duties in their official capacity. This is regarding a Pinal
County Superior Court case no. CR2000-027062, where Plaintiff was charged with a
felony. Plaintiff later plead to a misdemeanor through the court system. Plaintiff
completed all requirements and financial obligations involved in the plea agreement
within the time limits the Court had given. (See attached Exhibit A)

7. Plaintiff applied for a job with the Casa Grande Elementary school in
2006. On his application, Plaintiff stated he did not have any felony convictions
believing that his court case CR2000-027062 had been clearly defined as a
misdemeanor he plead to. Plaintiff was promptly denied this job opportunity, due to the
background check Casa Grande Elementary School ran showing a felony conviction.
At the time of the background check, Arizona Department of Public Safety had
neglected in updating their system that Plaintiffs conviction had been reclassified as a
misdemeanor instead of a felony. (See attached Exhibit B)

8. Plaintiff petitioned the Pinal County Superior Court in 2008 for the

restoration of his Civil Rights and to Vacate the Judgment against him. The Honorable

Page 2 of 5

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Janna L. Vanderpool granted Plaintiff the restoration of his Civil Rights and set aside
of Plaintiffs judgment. (See attached Exhibit C).

9, In 2007, Plaintiff enlisted in the National Guard and served to 2009 when
he received a general discharge. Plaintiff reenlisted in 2011 and still serves today.
Plaintiff has been promoted four times and is now enrolled in schooling in an attempt
to earn his next promotion.

10. In 2011, Plaintiff attempted to purchase a firearm but was denied due to
the felony conviction. Plaintiff worked with the Federal Bureau of Investigation to gain
his rights to purchase and own a firearm. He then applied with the Arizona Department
of Public Safety for his Concealed Carry Weapons Permit in 2015. (See attached
Exhibit D).

11. Plaintiff applied for a position in 2019 and was again denied due to a
felony conviction. (See attached Exhibit E).

12. Plaintiff then wrote letters to his representatives Martha McSally and
Kyrsten Sinema in an attempt to finally correct the situation of his conviction. (See
attached Exhibit F). These letters enabled Plaintiff to connect with Mary C. Bell, in her
official capacity as the Administrate Manager Criminal Unit, who emailed Plaintiff in
regards of changing the Arizona Department of Public Safety’s file on Plaintiff and
felony conviction. (See attached Exhibit G).

13. Plaintiff filed his Notice of Claim against the State of Arizona on
December 2, 2019 within the 180 day statute of limitations after having confirmation
of Arizona Department of Public Safety’s continued neglect on October 29, 2019. (See
attached Exhibit H).

14. Governor Ducey tasked Inspector Vasquez to inquire about the status of
this issue. Inspector Vasquez contacted Plaintiff on December 24, 2019 and gained the
information he needed from that phone call. Inspector Vasquez then finally dealt with

the situation and returned the call to Plaintiff on or about January 15, 2020 with

Page 3 of 5

 

 
10

11

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

confirmation that this issue had finally been updated in the Arizona Department of

Safety’s

files.

15. Plaintiff has unknowingly suffered neglect from the Arizona Department

of Public Safety, which is in direct control of Defendants. This neglect has caused

Plaintiff

the loss of potential wages, and benefits beginning in 2006 when Plaintiff was

denied employment from the Casa Grande Elementary School District.

WHEREFORE, Plaintiff prays for the following relief:

A
B

C.

. Plaintiff has lost potential wages of $418,757.20

. Plaintiff has lost potential 401k benefits from employment due to neglect.
Plaintiff has lost potential betterment for quality of life for himself and for
his children.

Plaintiff has lost the ability in obtaining a respectful, well-paying career due
to neglect.

Plaintiff has lost time and has suffered great amounts of stress relating to this
suit along with the time and energy spent trying to correct this oversight.
Plaintiff requests an amount of $1,675,028.80 for all lost wages, benefits,

time, stress and punitive pain and suffering he has endured.

RESPECTFULLY SUBMITTED this \!) day of June, 2020.

By: |
Mathew W. Shreeve

 

Page 4 of 5

 
10

11

12

13

14

15

16

17

18

L9

20

21

22

23

24

25

26

27

28

 

 

OATH AND VERIFICATION

STATE OF ARIZONA _ )
) ss.
County of Pinal )

I, Mathew W. Shreeve , being duly sworn and under oath, state that I have read this
Complaint for Violation of Civil Rights, and all the statements are accurate and complete

to the best of my knowledge and belief. i {, IZ

Mathew-W. Shreeve

Subscribed and sworn to before me, a duly authorized Notary Public, this SEN
day of June, 2020, by Mathew W. Shreeve

Vanes L Dawe

Notary Public
My Commission Expires:

Du4usx 3) DOS
tJ 7

 

SUZANNE L. HOWARD
\, NOTARY PUBLIC - ARIZONA
; PINAL COUNTY
COMMISSION # 568458
MY COMMISSION EXPIRES
AUGUST 31, 2023

 

 

 

 

Page 5 of 5

 
EXHIBIT A
 

 

©

 

 

em
OFFICE DISTRIBUTION IN THE SUPERIOR COURT Filed in Court Record
DIVISION
ix] FINES/ATTY, FEES/RESTITUTION OF Date: August 14, 2001
| oO ere IEST EY PINAL COUNTY, STATE OF ARIZONA Time; 4:00 p.m.
Ix| ADULT PROBATION ,
|x| PCSO - JAIL
IX] PCSO - EVIDENCE ROOM Date 7/30/2001
ix! PUBLIC DEFENDER/BOHAN eee
jupce HONORABLE KELLY MARIE ALMA JENNINGS HAUGHT, CLERK
ROBERTSON
DIVISION 5 By FLORA FLORES, Deputy
COURT REPORTER PAMELA LOHR
ADDRESS al
/
Le
THE STATE OF ARIZONA, ) Case No. CR2000027662
Plaintiff, )
VS. MINUTE ENTRY ACTION:
MATTHEW W. SHREEVE, FINANCIAL OBLIGATION SENTENCE
)
)
)
Defendants. )

 

Date of Birth: 1/26/82

2:10 p.m. The State is represented by Deputy County Attorney, Sara
Priestley;

 

[x] Defendant appearing in person and with counsel; Brian Bohan,
Deputy Public Defender.

Court Reporter, PAMELA LOHR is present.
(x) The victim(s) was/were notified of the hearing.

The Defendant is advised of the determination of guilt and is given the
opportunity to speak.

Pursuant to A.R.S. Section 13-607, the Court finds as follows: —

[x] WAIVER OF TRIAL The Defendant knowingly, intelligently and
voluntarily waived his right to a trial with or without a jury, his
right to confront and cross-examine witnesses, his right to testify
or remain silent and his right to present evidence and call his own
witnesses after having been advised of these rights. The
determination of guilt was based upon a plea of GUILTY.

 

Having found no legal cause to delay rendition of judgment id

pronouncement of sentence, the Court enters the following judgmen
sentence. ~

 
 

 
 

 

 

 

cn

Case No. CR2000027062 Page 2

 

IT 18 THE JUDGMENT OF THE COURT that the Defendant is guilty of the
crime of Amended Count I, Aggravated Assault, a Class 1 misdemeanor,
non-dangerous and non-repetitive offense, in violation of A.R.S. §13-
1001, 13-1204 (A) (4), 13-1303, 13-707, 13-802 committed on October 2,
2000.

The Court is advised that the parties have reached an agreement to
resolve this matter.

The Court accepts the agreement of the parties, imposes no additional
punishment and states the agreement as follows:

The defendant will deposit into a bank account the sum of $15.00
a month for the next 10 years to be given to the victim in this
matter, Cory Jarbeau, when he reaches his 18th birthday.

THE RECORD MAY SHOW these funds are not to be paid through the Office
of the Clerk of the Superior Court.

(x] FURTHER ORDERED any Pinal County Superior Court Order for reimbursement
of court-appointed attorney fees is hereby rescinded.

®he Defendant is advised concerning rights of appeal and written notice of those rights is provided.

[x] ORDERED granting the State’s Motion to Dismiss any remaining counts
of the Indictment.

[x] ORDERED exonerating any bond.

FILED: Notice of Rights of Review After Conviction, signed by the
Defendant and copy provided to the Defendant.

Let the record reflect that the Defendant’s fingerprint is
permanently affixed to this agreement in open Court.

2:15 p.m Hearing Concludes.

JUDGE JF THE SUPERIOR COURT

  

Defendant's Address: {38 Barrus, Casa Grande AZ 85222
Defendant’s SSN: 60046-1323
DR No.: 00-007456

Mailed/distributed  copy(s):8/10/2001

vn A464 100 034

 

 
EXHIBIT B
Elementary Administration Building
CASA GRANDE 220 West Kortsen Road | Casa Grande, Arizona 85122

SCHOOL DISTRICT #4 Phone: (520) 836-2111 | www.cgesd.org

Dr. JoEtta Gonzales, Superintendent

 

Governing Board: Judee Jackson, President | Rachei Hernandez, Member
Dolores Kinser, Member | Gilberto Mendez, Member | David Snider, Member

December 9, 2019

TO WHOM IT MAY CONCERN:

Mr. Matthew Shreeve requested this letter regarding his employment
application to the Casa Grande Elementary School District in 2006.

Mr. Shreeve submitted an employment application on May 9, 2006.
Unfortunately, the only information currently available in the database is
the date when his application was submitted with the comment “can
reapply in two years”.

According to our employment protocols, when information is learned
through the employment process that was not originally disclosed through
the application process, i.e., convictions, our administrative procedure is to
allow applicants to reapply after a two-year period. Through the discovery
process, in conversation with Mr. Shreeve, he would have been so
advised and encouraged to disclose such information on any future
applications to the school district.

Sincerely, ——— ;

Brenda Tijerina, Director
Talent Acquisition & Employee Services

 

 
CASA GRANDE ELEMENTARY SCHOOLS GDBA-EC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Classified Salary Schedule Adopted: 06-11-19
2019-2020
Pay Grade Minimum (A) Maximum (M)
Note |: Retirees qualifying under Board Policy GDBA-EA will receive an
101 12.00 14.65 additional 2.5% in 2019-2020 over their normal 2019-2020 placement
102 12.00 15.16 were they not retiring.
103 12.00 15.69
104 12.00 16.25
Note 2: Credit (1.5% per year) for up to five years of experience in a similar
105 12.15 16.83 position will be allowed. Experience credit will not exceed $2,000 in
406 12.34 17.46 any year. Since typical increases were not provided to employees in
- - 2010-2011, 2011-2012, 2013-2014, or in 2015-16, experience credit will
107 12.49 18.11 not be provided for experience earned in 2009-2010, 2010-2011, 2012-
2013, or 2014-2015. Copies of satisfactory performance evaluations
108 12.96 18.80 shall be provided,
109 13.46 19.52
110 13.99 20.29
111 14.18 21.09
112 14.76 21.95
113 15.36 22.85
114 16.00 23.80
115 16.67 24.80
116 17.38 25.85
117 18.13 26.97
118 18.93 28.15
119 19.77 29.40
120 21.58 32.09

 

 

 

 

 

 

 

 
CLASSIFIED SALARY SCHEDULE PLACEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ POSITIONTITEE GRADE
ACCOUNTING ASSISTANT 109
ACCOUNTING SPECIALIST 111
“ACCOUNTING TECHNICIAN 116
-ADMINISTRATIVE ASSISTANT - DISTRICT 114
“ADMINISTRATIVE ASSISTANT - ELEMENTARY 114
"ADMINISTRATIVE ASSISTANT - MIDDLE SCHOOL 115

ADMINISTRATIVE ASSISTANT - SENIOR 116
“ASSOCIATE INSTRUCTOR 115
ATTENDANCE ASSISTANT 106
BUS DRIVER 113
BUS DRIVER - SPECIAL NEEDS 113
BUS DRIVER TRAINEE 103
/BUYER 114
CAFE AREA SUPERVISOR 115
CAFE ASSISTANT 102
CAFE COOK 107
CAFE MANAGER - CENTRAL KITCHEN 112
CAFE NUTRITION SPECIALIST 113
CAFE SITE ASSISTANT MANAGER 109
CAFE SITE MANAGER 111
CERTIFIED OCCUPATIONAL THERAPY ASSISTANT 117
-COMPLIANCE SPECIALIST 110
CROSSING GUARD 101
CUSTODIAN/ALARM RESPONDER 106
CUSTODIAN 106
DATA MANAGEMENT SPECIALIST 116
“DELIVERY DRIVER 106
“EARLY EDUCATION ASSISTANT 106
“EDUCATION ASSISTANT - ALTERNATIVE PLACEMENT SETTING 106
EDUCATION ASSISTANT - CROSSING GUARD 106
SEDUCATION ASSISTANT - ELG / MOWR / SPECIAL EDUCATION / TITLE | 106
EDUCATION ASSISTANT - STUDENT SUPPORT 108
EDUCATION SPECIALIST - ART & DESIGN 108
EDUCATION SPECIALIST - EARLY CHILDHOOD 108
-EDUCATION SPECIALIST - INCLUSIVE EDUCATION 107
EDUCATION SPECIALIST - KINDERPLUS 108
“EDUCATION SPECIALIST - LIBRARY MEDIA 108
“EDUCATION SPECIALIST - TECHNOLOGY 108
EXECUTIVE ASSISTANT TO SUPERINTENDENT 119
GROUNDS & LANDSCAPE SPECIALIST 108
GROUNDS & LANDSCAPE TEAM LEADER 115
HEALTH OFFICE TECHNICIAN 109
HUMAN RESOURCES TECHNICIAN 114
‘HVAC SYSTEMS MECHANIC 120
IT HELP DESK TECHNICIAN 113
{T USER SUPPORT TECHNICIAN 115
IT USER SUPPORT TECHNICIAN - SENIOR 117
_MAINTENANCE LOGISTICS ASSISTANT 116
(MAINTENANCE SPECIALIST 415
/MAINTENANCE TECHNICIAN 110
MULTIMEDIA COMMUNICATION SPECIALIST 117
NOON ASSISTANT 101
OFFICE SPECIALIST 108
PAYROLL COORDINATOR 117
‘PAYROLL SPECIALIST 113
PURCHASING TECHNICIAN 109
“RECEPTIONIST - DISTRICT 109
REGISTRATION & DATA SPECIALIST 113
RELIEF BUS DRIVER/DISPATCHER 113
-ROUTER/BUS DRIVER 113
-SCHOOL-TO-COMMUNITY LIAISON 107
“SENIOR RELIEF BUS DRIVER 113
“SKILLED MAINTENANCE SPECIALIST - PLUMBER 118
“SPEECH LANGUAGE PATHOLOGY ASSISTANT 120
STUDENT ADVOCATE 115
TRANSPORTATION ASSISTANT 101
VAN DRIVER 103
VEHICLE MECHANIC 116
VEHICLE MECHANIC LEAD 118
WAREHOUSE & DISTRIBUTION LEAD 109
Substitutes - Entry-level placement for the pay grades of the positions for which they are substituting. GDBA-EB

 

 
CASA GRANDE ELEMENTARY SCHOOLS GDBA-EC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Classified Salary Schedule Adopted: 5/09/06
2006-2007
Pay Grade Minimum (A) Maximum (M)
16 6.95 9.57
17 7.12 9.81 Note 1: Retirees qualifying under Board Policy GDBA-EA will receive an additional
* * 2.5% in 2006-2007 over their normal 2006-2007 placement were they not
18 7.30 10.06 retiring,
19 7.49 10.31
20 7.68 10.57
me 7.86 10.83 Note 2: The salary schedule used in fiscal year 1997-98 was based upon a 2.5% salary
- * step increment. In order to provide flexibility to grant additional increases in
22 8.06 11.10 certain years beyond the 2.5% "step", a stepless salary schedule was proposed
23 8.26 11.38 and adopted to be used for the 1998-99 school year. It is the intention of the
24 8.47 11.66 district's administration to provide a minimum "step" increase each year of at
- = least 2.5%. If funding from the State would make a 2.5% increase impossible to
25 8.67 11.95 fund, classified and administrative staff will negotiate for the best percentage
26 8.89 412.25 increase that is fiscally possible.
27 9.11 12.55
28 9.34 12.86
29 9.57 13.19 | Note 3: Base compensation may be supplemented with bonus pay in the form of annual
* group performance awards. Receipt of bonus pay will be contingent upon the
30 9.81 13.52 group achievement of a specific measurable goal related to student achievement.
31 10.06 13.86
32 10.31 14.21
33 10.57 14.56
34 40.83 14.92 Note 4: Credit (1.5% per year) for up to five years experience in a similar position will
“ be allowed. Experience credit will not exceed $2,000 in any year. Copies of
35 11.10 15.30 satisfactory performance evaluations shall be provided.
36 11.38 15.68
37 11.66 16.08
38 11.95 16.48
39 12.25 16.90
40 12.55 17.33
41 12.86 17.76
42 13.19 18.21
43 13.52 18.67
44 13.86 19.14
45 14.21 19.61
46 14.56 20.10
47 14.92 20.60
48 15.30 21.12
49 15.68 21.65
50 16.07 22.19
51 16.47 22.74
52 16.88 23.31
53 17.30 23.89
54 17.73 24.49
55 18.17 25.10
56 18.62 25.73
57 19.09 26.37
58 19.57 27.03
59 20.06 27.71
60 20.56 28.40

 

 

 

 

 

 
CLASSIFIED SALARY SCHEDULE PLACEMENT

Position Title

GDBA-EB

GRADE

 

ACADEMIC INTERVENTION SPECIALIST
ACCOUNTING ASSISTANT-PAYABLES / FOOD SERVICES / GRANTS

22
33

 

ACCOUNTING SPECIALIST - PAYROLL
ACCOUNTING TECHNICIAN - PURCHASING

37
34

 

ADMINISTRATIVE ASSISTANT - ASM / DCI / PERSONNEL
ADMINISTRATIVE ASSISTANT - ELEMENTARY / MIDDLE SCHOOL

39
36

 

ADMINISTRATIVE SECRETARY - ED SERVICES / SPECIAL ED
APPLICATIONS SUPPORT SPECIALIST

36
57

 

ASSISTANT TRANSPORTATION SUPERVISOR
ATTENDANCE ASSISTANT.

47
28

 

BOOKKEEPER
BRAILLE TECHNICIAN

38
22

 

BUS ASSISTANT
BUS DRIVER

21
39

 

BUS DRIVER, TRAINEE
CASHIER - FOOD SERVICES

31
25

 

CENTRAL KITCHEN MANAGER
COMMUNITY LIAISON

36
24

 

COMPLIANCE SPECIALIST - SPECIAL ED
COMPUTER LAB PARAPROFESSIONAL

34
29

 

“Band

COMPUTER SUPPORT SPECIALIST
COMPUTER SUPPORT TECHNICIAN

51
41

 

COOK - MIDDLE SCHOOL / CENTRAL KITCHEN
COTA

29
51

 

CROSSING GUARD
CUSTODIAL FOREMAN

20
47

 

CUSTODIAN - LEAD - MIDDLE SCHOOL
CUSTODIAN - LEAD - ELEMENTARY

37
36

 

CUSTODIAN - SPLIT-SHIFT
CUSTODIAN / CUSTODIAN EXTERIOR

33
31

 

DELIVERY DRIVER - FOOD SERVICES
DELIVERY DRIVER - FOOD SERVICES - RELIEF

30
30

 

DISPATCHER / TRAINER
EDUCATIONAL ASSISTANT - LIBRARY

42
25

 

EDUCATIONAL ASSISTANT - SPECIAL EDUCATION
EDUCATIONAL ASSISTANT / CROSSING GUARD / NOON AIDE

22
22

 

EDUCATIONAL ASSISTANT / EDUCATIONAL ASSISTANT - MIGRANT & JOM
EXECUTIVE SECRETARY

22
42

 

FOOD SERVICES FIELD SUPERVISOR
FOOD SERVICES PRODUCTION WORKER

47
25

 

FOOD SERVICES WORKER
GRANT COORDINATOR,

23
51

 

GROUNDS - FOREMAN
GROUNDSKEEPER

44
33

 

HEALTH TECHNICIAN
HELP DESK TECHNICIAN I

29
32

 

HELP DESK TECHNICIAN II
HVAC MECHANIC

40
44

 

MAINTENANCE WORKER
MAINTENANCE WORKER - SKILLED

33
40

 

MECHANIC
MECHANIC ASSISTANT

41
30

 

MECHANIC, LEAD
MIGRANT HOME LIAISON

51
22

 

MIGRANT RECORDS ASSISTANT
NOON ASSISTANT

28
20

 

NUTRITION ACOUNTING ASSISTANT - FOOD SERVICES
OFFICE ASSISTANT - DISTRICT / FOOD SERVICES

33
28

 

OFFICE ASSISTANT - SPECIAL EDUCATION / IT
OFFICE SPECIALIST - SCHOOL / SPECIAL EDUCATION

30
30

 

PAINTER
PAYROLL SUPERVISOR

37
54

 

PROGRAM ASSISTANT - DISTRICT
RECEPTIONIST - DISTRICT / RECEPTIONIST - SCHOOL / OCOTILLO ANNEX/GRANTS

22
28

 

REGISTRAR
SATELLITE MANAGER - ELEMENTARY

36
30

 

SATELLITE MANAGER - MIDDLE SCHOOL
SECRETARY - FOOD SERV / FACILITY SERVICES / TRANSPORTATION

33
32

 

SECRETARY - PERSONNEL
SENIOR BUYER

32
31

 

SIGN LANGUAGE INTERPRETER
SPECIAL EDUCATION SPECIALIST

36
26

 

STUDENT INFORMATION SPECIALIST
SUBSTITUTE COORDINATOR,

36
39

 

TITLE 1 LIAISON
TRUANCY INTERVENTION SPECIALIST

22
25

 

VAN DRIVER
WAREHOUSE / DELIVERY DRIVER - DISTRICT.

25
27

 

WAREHOUSE LEAD - DISTRICT
WAREHOUSE LEAD - FOOD SERVICES

30
31

 

 

SUBSTITUTES: Minimum step placement for the pay grade of the position for which they are substituting,

 

NT/2006 ~ Revised

‘Chissified Placement Schedulaxis

 

 
EXHIBIT C
 

 

 

e a
\ ‘
. B FILED

“1 YOUTSEY R
OY UBER TOR COGAT

O32 DEC 23 AN 10: 4Q

IT
DEPUTY,

Ls TK SUPERIOR COURT OF TEE CTATE OF ARIZONA

IN AND FOR THE COUNTY OF PINAL

CASE NO, cx yf

 

THE STATE OF ARIZONA , )
Plaintif€ )

) ORDER RESTORING CIVIL

vs. ) RIGHTS, VACATING JUDGEMENT
) AND DISMISSING CHARGES
f MATHEW SHREEVE )
)
Hon. __ J L. VAND L

Division: 6

Upon application of TODD D. ZWEIG, Chief Adult Probation Officer, and good cause appearing,
IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

[XX] That the defendant Mathew Shreeve is hereby released from all penalties and disabilities

resulting from the crime (s) of Attempted Aggravated Assault, a Class 1 Misdemeanor for which he/she previously bad
been convicted in the above entitled matter, and all Civil Rights suspended pursuant to A.R.S, 13-904 are hereby restored

to the defendant.

[XX] That the defendant’s conviction for the crimes herein and judgment of guilt, dated May 7, 2001
in the above entitled cause be and the same is set aside.

(XX] That the Indicunent/Information in the above-entitled matter, filed on _ October 12, 2000 be and
the same is hereby dismissed;

[XX] THE DEFENDANT HAS THE RIGHT TO CARRY AND POSSESS A FIREARM

rf
DONE IN OPEN COURT this 2-37" day of Hecembet 2008.

 

cc! County Attorney
Adult Probation

CONFORMED COPY FURNISHED

 

 
EXHIBIT D
     

r i} Fea Ye Sw

8 ‘xt Pt pr

z eset =|

5 i rim

Q th m mM

8 <

2 —

2 a

Ss >

3

o Oo

= m

o

2 me?

z * BE Fe gS? C

a z Ne... 32 252

= & Pad 25 5.05 Cc

g e c & o3°

° ne 2 z 2 =

2 OR 3S gs 2 no

a 6) Se” 2. & Oo
N
bh

 

 

SHREEVE, MATHEW WADE

oi Permit # Issue Date Expiration Date
~~ 7011272 5/9/2015 25/9/2020
Hair

» Race Sex” Height Weight
Bo. M. . 601 168

| HEREBY GERTIFY THAT THE PERSON DESC!
“THE.PR

WH?

  
  
 

 
 

   
 

IZONA REVISE!

 

TWILEGE OF.CARRYING A CONCEALED
ATUTE 13-31120 07

Eyes DOs ..
BLK BRO 4/26/1982 ,
RIBED HEREON HAS BEEN GRANTED.” ”~
WEAPON IN COMPLIANCE; :

   
   

a

 
 

DIRECTOR, ARIZONA DEPARTMENT OF PUB I

 

 

 

  

quawusJaacy sales payuuns?

 

 

 

 
EXHIBIT E
DEPARTMENT OF JUSTICE

Bureau of Alcohol, Tobacco,
Firearms and Explosives

 

 

Martinsburg, WV 25405

August 16, 2019

Mathew Wade Shreeve
102 E. Cholla Street 901090: CRR/TAL
Casa Grande, AZ 85122 5400

SUBJECT: EMPLOYEE LETTER OF DENIAL —- NTN: 1012T1JFZ
Federal Explosives Licensee or Permittee: 9-AZ-013-54-9K-00322
Dear Sir:

This letter is in response to the Employee Possessor Questionnaire or other identifying
information submitted to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) on
your behalf by the explosives business or operations identified above. Based on the information
submitted to ATF, either you or another individual with a similar name and/or similar
descriptive features is prohibited from transporting, shipping, receiving or possessing
explosives under 18 USC 842(i).

By way of background, all explosives licensees, permittees, and applicants for licenses and
permits must submit to ATF the names and identifying information of employees who are
authorized to possess explosives in the course of their employment. This information is provided
on an Employee Possessor Questionnaire, which you completed for your employer for
submission to ATF. Alternatively, your employer may have provided your name and
identifying information directly to ATF. In either case, this information is provided so that ATF
may conduct a background check to ensure that employee possessors are not prohibited from
transporting, shipping, receiving or possessing explosives 18 U.S.C. 842(i); 843(b), (h).

Based on the information provided, ATF searches several databases containing records of
persons with information disqualifying them from possessing explosives. As a name and
descriptive-based system, the database search is designed to screen individuals with similar
names and/or similar descriptive features within certain parameters. This letter of denial is to
advise you that either you or another individual with a similar name and/or similar descriptive
features has been matched with one or more of the following prohibitive information (applicable
criteria checked):

_X__- Under indictment for, or has been convicted in any court of, a crime
punishable by imprisonment for a term exceeding one year

If you believe you are not prohibited from transporting, shipping, receiving or possessing
explosives under Section 842(i), you may file an appeal with ATF. Or, if you believe you are
prohibited from under Section 842(i), you may file an ATF Form 5400.29, Application for
 

Restoration of Explosives Privileges, and apply for relief from Federal explosives disabilities.
You cannot appeal the denial and apply for Relief of Disability (ROD) concurrently. ATF’s
appeal and relief procedures are outlined below.

Appeal Procedures

If you believe this letter is in error and you are not prohibited from transporting, shipping,
receiving or possessing explosives, you may challenge the basis for the denial or accuracy of the
record upon which the denial is based by appealing under 27 CFR 555.33(b). Your appeal must
be submitted in letter format and addressed to:

Bureau of Alcohol, Tobacco, Firearms, and Explosives
Federal Explosives Licensing Center

Attention: Explosives Appeals

244 Needy Road

Martinsburg, WV 25405

The appeal must be postmarked within 45 calendar days of the date of this letter, and
include appropriate records or documentation you believe establish the legal and factual basis for
your challenge. Records or documents of a court or other State or Federal government entity or
official, furnished in support of your appeal, must be true copies certified by the court or
government entity or official. Your appeal also must include a set of fingerprint impressions
taken by a law enforcement agency on the enclosed fingerprint card. Please include the
information outlined below and follow the process noted to expedite your appeal. Failure to
comply with the requirements may result in rejection of your fingerprint card and a delay in
processing your appeal.

a. The name, address, and telephone number of the law enforcement agency that took the
fingerprint impressions must be stamped or appear on the fingerprint card.

b, The name, date of birth, sex, race, and State of residence areas on the fingerprint card
must be completed. Note that inclusion of additional information may help expedite
your appeal.

c. If you are an alien, include the Immigration and Naturalization Service-issued alien
number or admission number in the box marked “Misc.”

d. The complete fingerprint card must be returned to the Appeals Section of the Federal
Explosives Licensing Center of ATF at the above address.

e. ATF will not charge a fee for this procedure. However, the law enforcement agency
taking the fingerprints may do so.

Upon receipt of your appeal, a comparison of your fingerprints with those of the record used as
the basis for the denial will be conducted. If your fingerprints do not match, you will be notified
by ATF. If the match is identical, ATF will provide you with information regarding the record(s)
on which the denial is based.

To facilitate initial processing and eliminate unnecessary administration, once a disqualifier has
been identified, ATF does not review records of potential disqualifiers. However, should your
appeal be successful on the initially denied record(s), ATF will examine any additional records
for disqualifying information which may result in sustaining the denial. For additional
information on appeal procedures, please contact ATF’s Appeal Section at (877) 283-3352 or

www.atf. gov.

Relief Procedures

If you believe you are prohibited from transporting, shipping, receiving or possessing explosives
under Section 842(i), you may apply for relief from Federal explosives disabilities under 18 USC
845(b) and implementing regulations at 27 CFR 555.142. For information on relief procedures,
you may email the Explosives Relief of Disability Section at EROD @atf.gov or contact them at
256-261-7640, and request a relief of disabilities application package.

 

Please ensure that all correspondence or submissions related to your appeal or relief application
contain the above-listed NTN number, as well as the applicable trade name and license or permit
number of the Federal explosives licensee or permittee at which you wish to possess explosives
in the course of your employment. Failure to do so will only delay your appeal. Finally, any
correspondence or submissions you provide in your appeal or relief application will not be
returned to you.

Sincerely,

(nasstopler . eons

Christopher R. Reeves
Chief, Federal Explosives Licensing Center
Enclosure
ARIZONA DEPARTMENT OF PUBLIC SAFETY

2102 WEST ENCANTO BLVD. P.O. BOX 6638 PHOENIX, ARIZONA 85005-6638 (602) 223-2000

“Courteous Vigilance”

DOUGLAS A. sucey Y snancs waste . C rym nal h iSroty U nit
Erin CO bOR ROS AGG

10/10/2019 Stans ef n Craard Cath}

 

Mathew Shreeve
1026 Cholla St.
Casa Grande AZ 85122

RE: Application #1722916

NOTICE OF DENIAL

It has been determined that you do not meet the qualifications to obtain a security guard
registration certificate. Your application for a security guard registration certificate is therefore
denied. :

An investigation of your background revealed the following violation of ARS § 32-2622:

You have been convicted of a felony or currently are under an indictment for a
felony.

07/30/2001 Aggravated Assault-Adult on Minor by Pinal County Superior Court in
Arizona- Case Number CR2000027062

C1 You were convicted of a misdemeanor within the last five years involving:

Personal Violence

Misconduct involving a deadly weapon as provided in ARS § 13-3102
Dishonesty or Fraud

Arson

Theft

Domestic Violence

Illegal Drugs or similar violations as listed in ARS Title 13, chapter 34 or 34.1
Sexual Misconduct

OHoOoOanaaa

CL} You are on parole, community supervision, work furlough, home arrest, or other court
approved release.

O You are named in an outstanding arrest warrant.

O You are serving aterm of probation as a result of a conviction for an act of personal
violence or domestic violence.

O You have been adjudicated mentally incompetent or found to constitute a danger to self
or others.

 
.._Mathew Shreeve Page 2 of 2
O You are a registered sex offender.

You have a right to appeal this denial and request a hearing in front of the Private Investigator
and Security Guard Hearing Board (“Hearing Board”). To request a hearing, you must send a
written request to us by 11/09/2019. Send your request to:

Arizona Department of Public Safety
a Licensing Unit
PO Box 6328
Phoenix, AZ 85005-6328

Some individuals may be eligible to petition the Hearing Board for a good cause exception
hearing pursuant to A.R.S. § 32-2412. If the Hearing Board grants a good cause exception, the
department will issue you a security guard registration certificate.

‘To be eligible for a teiony good cause excepiion, you NIUST meet the following criteria:

1. Ten or more years must have passed since the person completed all terms of
sentencing (including, but not limited to: completion of probation, payment of
restitution, payment of fines, etc.)

2. Not be awaiting trial for a new offense
3. Not have been convicted of committing any of the offenses listed in §41-1758.03.

To be eligible for a misdemeanor good cause exception, you MUST meet the following
criteria:

1. All terms of the sentencing have been completed (including, but not limited to:
completion of jail time and/or probation, payment of restitution and/or fines, etc.)

2. Not be awaiting trial for a new offense
3. Not have been convicted of committing any of the offenses listed in §41-1758.03.

The Hearing Board will not conduct a good cause exception hearing if you do not meet the
criteria for a good cause exception hearing as described above. Pursuant to ARS § 32-2412,
the burden of proof is on you to show at the hearing to the Hearing Board's satisfaction that you
meet the qualifications for a good cause exception.

If you believe the information contained within your Arizona criminal history record to be
incomplete or inaccurate, please contact the DPS Criminal History Records Unit at

(602) 223-2222 or www.azdps.gov/services/records/Criminal_History_Records/ for information
on Arizona’s review and challenge process.

If you believe the information contained within your criminal history record, in any other
jurisdiction outside of Arizona to be incomplete or inaccurate, please contact the Federal Bureau
of Investigation at (304) 625-5590 for information on the federal review and challenge process.
The procedures for obtaining a change, correction, or updating of your FBI criminal history
record are set forth in Title 28, Code of Federal Regulations (CFR), Section 16.34.

If you have any questions or need further assistance, please contact the Licensing Unit at
(602) 223-2361.

 
EXHIBIT F
To the Honorable Martha McSally,

My name is Mathew Shreeve, | am a Staff Sergeant in the United States Army Reserve. | am
writing you (and attaching a copy of Notice Of Claim for Arizona Department of Safety) in regards to a
long going issue | am currently in with the Arizona Department of Public Safety. | will provide you with a
brief timeline of facts;

2000- Arrested for a felony
2001- Plea agreement for felony to become a misdemeanor (resulting in “misdemeanor” conviction)

2008- Record for above mentioned set aside and sealed, resulting in my rights being restored and my
rights to own and purchase a firearm restored.

2012- Denied the purchase of a firearm due to “felony” showing on background check. Went to the
courts to obtain proper paperwork to turn into DPS as well as sent copies to the FBI NICS department.

2019- Returned to Pinal County Court House to again obtain paperwork for above mentioned case and
went through proper procedures to have DPS sent the proper paperwork again.

in these dealing with this one case, | can prove that | was denied a job in 2006 because |
allegedly left information off my application. At the time | was unaware that | had a felony showing up
on my record. As mentioned before in 2012, that is when | first learned that a felony still was on my
record. | sent the correct paperwork to the FBI as well as dropped the paperwork off to the DPS office in
Phoenix, AZ. | had no issues with my initial enlistment in 2007, and again in 2011 because | turned over
the proper paperwork. In 2015 | applied for and received a Concealed Carry Weapon Permit In Arizona.
In 2019 | was denied a Guard Card (through DPS), which is required to have for the security guard
position that | was hired for. | was denied in October of 2019.

As it is now December, DPS still has not corrected my record and | cannot apply for any worthy
jobs because of my inability to pass a background check. | have mailed the Notice of Claim paperwork to
DPS explaining this. | am asking you to please help me in assuring that Arizona Department of Public
Safety does not sweep my issue under the rug as it has been for eighteen years already.

Respectfully,
Mathew Wade Shreeve
Phone: 520-510-55792644

Email: phenix13-7 @hotmail.com

 

 
To the Honorable Kyrsten Sinema,

My name is Mathew Shreeve, | am a Staff Sergeant in the United States Army Reserve. | am
writing you (and attaching a copy of Notice Of Claim for Arizona Department of Safety) in regards to a
long going issue | am currently in with the Arizona Department of Public Safety. | will provide you with a
brief timeline of facts;

2000- Arrested for a felony
2001- Plea agreement for felony to become a misdemeanor (resulting in “misdemeanor” conviction)

2008- Record for above mentioned set aside and sealed, resulting in my rights being restored and my
rights to own and purchase a firearm restored.

2012- Denied the purchase of a firearm due to “felony” showing on background check. Went to the
courts to obtain proper paperwork to turn into DPS as well as sent copies to the FBI NICS department.

2019- Returned to Pinal County Court House to again obtain paperwork for above mentioned case and
went through proper procedures to have DPS sent the proper paperwork again.

in these dealing with this one case, | can prove that | was denied a job in 2006 because |
allegedly left information off my application. At the time | was unaware that | had a felony showing up
on my record. As mentioned before in 2012, that is when | first learned that a felony still was on my
record. | sent the correct paperwork to the FBI as well as dropped the paperwork off to the DPS office in
Phoenix, AZ. | had no issues with my initial enlistment in 2007, and again in 2011 because | turned over
the proper paperwork. In 2015 | applied for and received a Concealed Carry Weapon Permit In Arizona.
In 2019 | was denied a Guard Card (through DPS), which is required to have for the security guard
position that | was hired for. | was denied in October of 2019.

As it is now December, DPS still has not corrected my record and | cannot apply for any worthy
jobs because of my inability to pass a background check. | have mailed the Notice of Claim paperwork to
DPS explaining this. | am asking you to please help me in assuring that Arizona Department of Public
Safety does not sweep my issue under the rug as it has been for eighteen years already.

Respectfully,
Mathew Wade Shreeve
Phone: 520-510-55792644

Email: phenix13-7 @hotmail.com

 

 

 
EXHIBIT G
Mail . Mathew Shreeve - Outlook

 

 

Page 1 of 1

Hi Outlook PL Search © ® = Be 9 <i us
= New message Ti] Delete [E] Archive © Junk v << Sweep 2] Moveto Y <® Categorize Y =“? Unda
Vv Folders ©) inbox * Filter ~ DPS Report CR2000027062 =
& Inbox 37 FoxCigar Bell, Mary C. <mabell@co ¢ ral
<The My Father Travel Kit -... 11:52 AM BC urts.az.gov> 9 8S >
Q Junk Email 144 Go Ahead, Treat Yo Self! My Father Travel... Tue 10/29/2019 10:23 AM
PHENIX13-7@hotmaii.com ¥
2 Drafts The Exchange Hello again,
Best of the Best ~ Get the... 11:45 AM
© Sent Items 1 Your favorites for activewear are here at Th... My apologies, i seem to have made a typo in my
greeting.
TH = Deleted Items 219 Yesterday Mary Bell
fi Archive ___ Shelly Martinez via flexmis
Listing Updatel Tue 9:87 AM
sation Hist... CG - Mathew Shreeve $150,000 10612 NC...
Conve ~ Bell, Mary C. <mabell@co g
6cU 1 hi h Be urts.az.gov> 9 8 >
This mont Tue 10/29/2019 10:18 AM
PHENIX13-7@hotmail.com; Murphy, Miche
ICDC 4 DoNotReply@alight.com
D . . : a Hell Mr. Shreeve
G4S Benefits Confirmation... Mon 7:39 PM ,
military Dear Mathew Shreeve, You have an import... | have heard from D.P.S. this morning, They have
| confirmed that your record is now updated. Please
{1 Notes G G4S Secure Solutions (USA) Inc. know, we did submit our paperwork some time ago.
G4S New Hire Survey Mon 12:11 PM Back in 2001. For some reason it wasn’t updated at
Sarah GAS Secure Solutions - New Hire Survey W... D.P.S. Thank you for your patience. if you have any
more needs, you may contact Michelle Murphy at
Spambox 1 : eyeexam@eyewearcare.com 8 mmurphy@courts.az.gov, as my last day, due to
Receipt For Your Recent P... Sat 11/2 retirement will be November 6”.
New folder Dear ShaneHenry, Thank you for shopping...

Receipt_33047_...

“Groups

eyeexam @eyewearcare.com a
Receipt For Your Recent P... Sat 11/2

 

New group
Dear SethHenry, Thank you for shopping w...
Receipt_33047_..
: eyeexam @eyewearcare.com aq
Receipt For Your Recent P... Sat 11/2
Dear ShaneHenry, Thank you for shopping...
Receipt_33047_...
October
, Jimenezpatxot, Charlotte SSG USARMY 80.5
Evaluation Report Status Thu 10/34
Good Morning SSG Shreeve, This is $5G Ji.
O Bell, Mary C.
> DPS Report CR20000270... Tue 10/29
Hello again, My apologies, | seem to have...
ne Bell, Mary C.
"DPS Report CR2000027062 Tue 10/28
Bell, Mary C. would like to recall the messa...
:. Bell, Mary C.
" Following Up Mon 10/28
Hello Mr. Shreeve, | sent everything again t...
= &

Bell, Mary C.

https://outlook.live.com/mail/0/inbox/id/AQQkADAWATYwM.

Sincerely,

Mary Bell CCM

Administrative Manager Criminal Unit
Direct: 520.866.5365

Local 520.509.3555

Toll Free: 888.431.1311

mabell@courts.az.gov

 

Office of Amanda Stanford
Clerk of the Superior Court in Pinal County
971 N. Jason Lopez Circle, Bldg. A
P.O. Box 2730
Florence, AZ 85132

This email and any files transmitted with it are confidential and
intended solely for the use of the individual or entity to whom
they are addressed. If you have received this email in error
please notify the system manager. If you are not the named
addressee you should not disseminate, distribute or copy this
email. Please notify the sender immediately by email ifyou have

"received this email by mistake and delete this email from your id

eveton Evan ara nat the intended rociniant von nve untified that

AItOGZhMCImNjcSLTA... 11/6/2019

 

 

 
Mail - Mathew Shreeve - Outlook Page 1 of 1

 

 

    

 

 

     

Ht Outlook 2 Search GS & ff @8@ 9 a ms
== New massage WW] Delete E} Archive © Junk Y & Sweep £1 Moveto Y @& Categorize Y ) Undo
Folders © Inbox * Filter v D.P.S.
£4 Inbox 37 Fox Cigar Bell, Mary C. <mabeil@co 6 ® > A
FC . tee
The My Father Travel Kit -... 11:52 AM BC urts.az.gov>
Junk Email 144 Go Ahead, Treat Yo Self! My Father Travel... Mon 10/28/2019 11:54 AM
S PHENIX13-7@hotmail.com ¥
2 Drafts The Exchange Hello Mr. Shreeve,
Best of the Best — Get the... 11:45 AM
© Sent Items 1 Your favorites for activewear are here at Th... | just wanted to let you know that I have placed a
call to D.P.S, They are working on this now, and will
call me back later this afternoon.
ft Yesterda' .
Hl Deleted Items 219 y | wanted to let you know where | am at on this. |
. . will contact you when | hear back from them.
fi Archive Shelly Martinez via flexmls
isti tel Tue 9:57 AR :
Listing Update! Tue 9:57 AM Sincerely,
Conversation Hist... CG - Mathew Shreeve $150,000 10612 NC...
. Mary Bell CCM
GCU 1 This month Y : . we .
Administrative Manager Criminal Unit
ICDC 4 » _ DeNotReply@alight.com Direct: 520.866.5365
G4S Benefits Confirmation... Mon 7:39 PM Local 520.509.3555
military Dear Mathew Shreeve, You have an import... Toll Free: 888.431.1311
{Notes « G4S Secure Solutions (USA) Inc.
G4S New Hire Survey Mon 12:11 PM mabell Courts.az,BOv
Sarah G4S Secure Solutions - New Hire Survey W... :
Spambox 1 : eyeexam @eyewearcare.com g
Receipt For Your Recent P... Sat 11/2
New folder Dear ShaneHenry, Thank you for shopping...
Receipt_33047_...
~~“ Groups
: eyeexam@eyewearcare.com 8
New group Receipt For Your Recent P... Sat 11/2
> thitonn I £ ;
Dear SethHenry, Thank you for shopping w... Office of Amanda Stanford
Receipt_33047_... Clerk of the Superior Court in Pinal County
971 N. Jason Lopez Circle, Bldg. A
eyeexam @eyewearcare.com § P.O. Box 2730
E ¥ ‘ ¥ . “ Florence, AZ 85132
Receipt For Your Recent P... Sat 11/2
Dear ShaneHe k you for shonping
Dear ShaneHenry, Thank you for shopping... This email and any files transmitted with it are confidential and
Receipt 33047_.. intended solely for the use of the individual or entity to whom
they are addressed. If you have received this email in error
please notify the system manager. [f you are not the named
October addressee you should not disseminate, distribute or copy this
/ email, Please notify the sender inunediately by email ifyou have
_ dimenezpatxot, Charlotte SSG USARMY 80.5 received this email by mistake and delete this email from your
‘ Evaluation Report Status Thu 10/34 system If you are not the intended recipient you are notified that
Good Morning SSG Shreeve, This is SSG Ji. disclosing, copying, distributing of taking any action in reliance
ou the contents of this information is strictly prohibited. Please
ve Bell, Mary C. « over that any ae nein the sender sent
Ei — SS ny personaly fifying i rf
5 DPS Report CR20060276... Tue 10/29 Ua eSS ore w Pe Hay reenes ang uy HCHON COHLAHEd HT
; . . the sender's email comnnmication to this office, becomes part of
Hello again, My apologies, | seem to have... Pinal County's public record and may be subject to disclosure
under Arizona Law.
Bell, Mary C. &
BC DPS Report CR2000027062 Tue 10/29 [25] Please consider the environment; print
Bell, Mary C. would like to recall the messa... responsibly.
sc Bell, Mary C.
"Following Up Mon 10/28
Hello Mr. Shreeve, | sent everything again t... ‘
Sa fF Rm wv

C) Bell, Mary C.

https://outlook.live.com/mail/0/inbox/id/AQQkADAWATYwWMAItOGZhMCI1mNjcS5LTA... 11/6/2019

 

 
Mail - Mathew Shreeve - Outlook

il

Vs @ 8 <¢

eh

aq

Sj

Outlook

New message

Folders

Inbox 37
Junk Email 144
Drafts

Sent Items 1

Deleted Items 219
Archive

Conversation Hist...
GCU 1
IcDC 4
military

Notes

Sarah

Spambox 1

New folder

Groups

New group

a

 

P£ Search
Delete EI Archive © Junky << Sweep
©) Inbox + Filter \
fc Fox Cigar
The My Father Travel! Kit -... 11:52 AM

wz
a

Go Ahead, Treat Yo Selft My Father Travel...

The Exchange
Best of the Best ~ Get the... 11:45 AM
Your favorites for activewear are here at Th...

Yesterday

Shelly Martinez via flexmls
Listing Update! Tue 9:57 AM
CG - Mathew Shreeve $150,000 10612 N C...

This month

DoNotReply@alight.com
GAS Benefits Confirmation... Mon 7:39 PM
Dear Mathew Shreeve, You have an import...

G4S Secure Solutions (USA} Inc.
GAS New Hire Survey Mon 12:11 PM
G4S Secure Solutions - New Hire Survey W...

eyeexam@eyewearcare.com g
Receipt For Your Recent P... Sat 11/2
Dear ShaneHenry, Thank you for shopping...

Receipt_33047_...

eyeexam @eyewearcare.com &
Receipt For Your Recent P... Sat 11/2
Dear SethHenry, Thank you for shopping w...

Receipt_33047_...

eyeaxam @eyewearcare.com y
Receipt For Your Recent P... Sat 11/2
Dear ShaneHenry, Thank you for shopping...

Receipt_33047_...

October

Jirmenezpatxot, Charlotte SSG USARMY 20.2
Evaluation Report Status Thu 10/31
Good Morning SSG Shreave, This is SSG Ji.

 

Bell, Mary C.
> DPS Repart CR20000270... Tue
Hello again, My apologies, | seem to have...

 

Of2G

 

Bell, Mary C.
DPS Report CR2000027062 Tue 10/25
Bell, Mary C. would tike to recall the messa...

Bell, Mary C.
Following Up Mon 10/28

Hello Mr. Shreeve, | sent everything again t...

Bell, Mary C.

2) Move to Vv

Page 1 of 1

Q @

ie & % aS ws

@ Categorize Y “Undo

Foliowing Up

BC

Bell, Mary C. <mabell@co aA
« Le
urts.az.gov> 9 8 >

Mon 10/28/2019 5:03 PM
PHENIX13-7@hotmail.com v

Hello Mr. Shreeve,

[sent everything again to DPS. The agent that is
assisting leaves for the day early. So, | will touch
base with the agent first thing in the morning. | just
want to keep you in the loop as to what is being
done. Thank you.

Sincerely,

Mary Bell CCM

Administrative Manager Criminal Unit
Direct: 520.866.5365

Local 520.509.3555

Toll Free: 888.431.1311

mabell@courts.az.gov

PL

  

Office of Amanda Stanford
Clerk of the Superior Court in Pinal County
971 N. Jason Lopez Circle, Bldg. A
P.O. Box 2730
Florence, AZ 85132

This email and any files transmitted with it are confidential and
intended solely for the use of the individual or entity to whom
they are addressed. If you have received this email in error
please notify the system manager. If you are not the named
addressee you should not disseminate, distribute or copy this
email. Please notify the sender immediately hy email ifyou have
received this email by mistake and delete this email from your
system, Ifyou are not the intended recipient you are notified that
disclosing, copying, distributing of taking any action in reliance
on the contents of this information is strictly prohibited. Please
be aware that any inforination, including the sender's email
address or any personally idemtifving information contained in
the sender’s email communication to this office, becomes part of
Pinal County's public record and may be subject to disclosure
under Arizona Law.

 
  

Please consider the environment; print

responsibly.

wf

https://outlook.live.com/mail/0/inbox/id/AQQkADAWATY WwMAItOGZhMCI1mNjcSLTA... 11/6/2019

 
EXHIBIT H
NOTICE OF CLAIM AGAINST THE
STATE OF ARIZONA

Claim must be filed in accordance with A.R.S.§12-821.01
Please type or print legibly.
All blanks MUST be completed.

CLAIMANT INFORMATION |
Claimant's Name: Mg-rhew S\reeve.
Address: |02- & ChoMa $T City Lak, letande State A Cc Zip 9G \AA
Phone #(Home): 50DSi0 5574 Work: Date of Birth: #6 Jan $492.

DATE OF OCCURRENCE | LOCATIONOF OCCURRENCE |

 
  
 
 

    
  

 

(Use this Section only for ROADWAY CLAIMS)

 

 

 

 

 

(INCLUDE CITY) DIRECTION OF TRAVEL
20ert DPS oFC Ce M7)
TIME OF OCCURRENCE !4' EXIT/MILE POST/STREET NAME
am/pm INTERSTATE/HIGHWAY

 

 

Identify the circumstances under which the damages or injuries were sustained, the cause thereof and
the nature and extent of the damage and/or injuries. List the State agency if known. You may attach additional
pages if necessary.

My Decorah has not been Corfected in Vyears, AFelony Srih 1S Present

tr u .
loS$ of wnalri fle Jol $ wages duc To me 1m properly Colisng eat
QP PCa riens Thar fun back ground Checks > ACelony Shows On baelg round
cheeks When ir ($4 miSdemeanal> Yer The Fel Keceived my Pre Por Pu Prosi
Crm me as well SE hace an Arf Zone Legucd CCW.

 

Amount of Claim $ Hom, 2 00 in order for a claim to be valid, ARS 12-821.01 (A) requires the claimant to include
a specific amount for whichthe claim can be settled. The statute requires the

claim be filed with the State of Arizona within 180 days after the cause of action
Wd accrues.
Claimant Signature: Date: Decem ber Dngh Oro | 4.

 

 

 

7

‘Mail or hand deliver to:

 
  

Revised 10/2019

 

 
